Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 1 of 29 PageID #: 1689



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

    INFERNAL TECHNOLOGY, LLC and
    TERMINAL REALITY, INC.,
                    Plaintiffs,

             v.                                          Case No. 2:19-cv-00248-JRG-RSP
    SONY INTERACTIVE
    ENTERTAINMENT AMERICA, LLC,
                    Defendant.



           CLAIM CONSTRUCTION MEMORANDUM OPINION AND ORDER

      Before the Court is the opening claim construction brief of Infernal Technology, LLC and

Terminal Reality, Inc. (“Plaintiffs”) (Dkt. No. 92, filed on April 7, 2020), 1 the response of Sony

Interactive Entertainment America, LLC (“Defendant”) (Dkt. No. 101, filed on April 21, 2020),

and Plaintiffs’ reply (Dkt. No. 103, filed on April 28, 2020). The Court held a hearing on the issues

of claim construction and claim definiteness on May 19, 2020. Having considered the arguments

and evidence presented by the parties at the hearing and in their briefing, the Court issues this

Order. Further, Plaintiffs’ Motion to Strike Defendant’s Previously Undisclosed and New or

Substantially Modified Proposed Constructions (Dkt. No. 104, filed on April 29, 2020) is

DENIED as set forth herein.




1
  Citations to the parties’ filings are to the filing’s number in the docket (Dkt. No.) and pin cites
are to the page numbers assigned through ECF.
                                               1 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 2 of 29 PageID #: 1690



                                                     Table of Contents

I.     BACKGROUND ............................................................................................................... 3
II.    LEGAL PRINCIPLES ..................................................................................................... 4
       A.        Claim Construction ................................................................................................. 4
       B.        Departing from the Ordinary Meaning of a Claim Term ........................................ 6
       C.        Previous Constructions of Disputed Terms ............................................................ 8
                 C-1.
                Prior court constructions are entitled to reasoned deference. ..................... 8
                 C-2.
                In some instances, a party may be estopped from pursuing a claim
                construction different from a prior court construction under the
                equitable doctrine of issue preclusion. ........................................................ 8
III.   AGREED CONSTRUCTIONS........................................................................................ 9
IV.    PLAINTIFF’S MOTION TO STRIKE DEFENDANT’S MODIFIED PROPOSED
       CONSTRUCTIONS OF DISPUTED TERMS IS DENIED. ........................................ 9
V.     CONSTRUCTION OF DISPUTED TERMS ............................................................... 12
       A.        “computer circuit for processing computer graphics data coupled to a
                 computer system to operatively render simulated shadows in a multi-
                 dimensional simulated scene by performing steps comprising” ........................... 12
       B.        The Preambles of Claim 1 of the ’822 Patent and Claims 1 and 11 of the
                 ’488 Patent ............................................................................................................ 20
       C.        “computer-readable medium carrying at least one set of computer
                 instructions” .......................................................................................................... 23
       D.        “observed red-green-blue value” and “observed z-buffer value” ......................... 25
       E.        “transmitting resulting image data for display on a computer screen” ................. 28
VI.    CONCLUSION ............................................................................................................... 29




                                                               2 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 3 of 29 PageID #: 1691



I.     BACKGROUND

     Plaintiff alleges infringement of two U.S. Patents: No. 6,362,822 (the “’822 Patent”) and No.

7,061,488 (the “’488 Patent”) (collectively, the “Asserted Patents”). The application that issued as

the ’488 Patent is a continuation of the application that issued as the ’822 Patent, which was filed

on March 12, 1999. Each of the Asserted Patents is entitled “Lighting and Shadowing Method and

Arrangements for Use in Computer Graphic Simulations.”

     The Asserted Patents have previously been construed in the following opinions:

       •   Memorandum Opinion and Order, Infernal Technology, LLC et al. v. Electronic Arts

           Inc. et al., No. 2:15-cv-01523-JRG-RSP, Dkt No. 98 (E.D. Tex. Sept. 28, 2017). The

           order is referred to herein as the “EA CC Order” and the case as the “EA Case.”

       •   Claim Construction Memorandum Opinion and Order, Infernal Technology, LLC et

           al. v. Microsoft Corp., No. 2:18-cv-00144-JRG, Dkt No. 128 (E.D. Tex. Sept. 6,

           2019). The order is referred to herein as the “Microsoft CC Order” and the case as the

           “Microsoft Case.”

       •   Claim Construction Memorandum Opinion and Order, Infernal Technology, LLC et

           al. v. Crytek GMBH, No. 2:18-cv-00284-JRG, Dkt No. 57 (E.D. Tex. Sept. 6, 2019).

           The order is referred to herein as the “Crytek CC Order” and the case as the “Crytek

           Case.”

       •   Claim Construction Memorandum Opinion and Order, Infernal Technology, LLC et

           al. v. Activision Blizzard Inc., No. 3:18-cv-01397-M, Dkt No. 106 (N.D. Tex. Sept. 6,

           2019). The order is referred to herein as the “Activision CC Order” and the case as

           the “Activision Case.”




                                               3 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 4 of 29 PageID #: 1692



II.      LEGAL PRINCIPLES

         A.     Claim Construction

      “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,

381 F.3d 1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, courts start by

considering the intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d

858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Group, Inc., 262 F.3d

1258, 1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the

specification, and the prosecution history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at

861. The general rule—subject to certain specific exceptions discussed infra—is that each claim

term is construed according to its ordinary and accustomed meaning as understood by one of

ordinary skill in the art at the time of the invention in the context of the patent. Phillips, 415 F.3d

at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003); Azure

Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir. 2014) (“There is a heavy presumption

that claim terms carry their accustomed meaning in the relevant community at the relevant time.”)

(vacated on other grounds).

      “The claim construction inquiry … begins and ends in all cases with the actual words of the

claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998). “[I]n

all aspects of claim construction, ‘the name of the game is the claim.’” Apple Inc. v. Motorola,

Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150 F.3d 1362, 1369 (Fed.

Cir. 1998)). First, a term’s context in the asserted claim can be instructive. Phillips, 415 F.3d at

1314. Other asserted or unasserted claims can also aid in determining the claim’s meaning, because

claim terms are typically used consistently throughout the patent. Id. Differences among the claim

                                                4 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 5 of 29 PageID #: 1693



terms can also assist in understanding a term’s meaning. Id. For example, when a dependent claim

adds a limitation to an independent claim, it is presumed that the independent claim does not

include the limitation. Id. at 1314–15.

    “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). “[T]he

specification ‘is always highly relevant to the claim construction analysis. Usually, it is dispositive;

it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am. Corp.,

299 F.3d 1313, 1325 (Fed. Cir. 2002). But, “‘[a]lthough the specification may aid the court in

interpreting the meaning of disputed claim language, particular embodiments and examples

appearing in the specification will not generally be read into the claims.’” Comark Commc’ns, Inc.

v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced Micro-

Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); see also Phillips, 415 F.3d at 1323. “[I]t is

improper to read limitations from a preferred embodiment described in the specification—even if

it is the only embodiment—into the claims absent a clear indication in the intrinsic record that the

patentee intended the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d

898, 913 (Fed. Cir. 2004).

    The prosecution history is another tool to supply the proper context for claim construction

because, like the specification, the prosecution history provides evidence of how the U.S. Patent

and Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.

However, “because the prosecution history represents an ongoing negotiation between the PTO

and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the

specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic



                                                5 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 6 of 29 PageID #: 1694



Alternatives, Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution

history may be “unhelpful as an interpretive resource”).

    Although extrinsic evidence can also be useful, it is “‘less significant than the intrinsic record

in determining the legally operative meaning of claim language.’” Phillips, 415 F.3d at 1317

(quoting C.R. Bard, Inc., 388 F.3d at 862). Technical dictionaries and treatises may help a court

understand the underlying technology and the manner in which one skilled in the art might use

claim terms, but technical dictionaries and treatises may provide definitions that are too broad or

may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert testimony

may aid a court in understanding the underlying technology and determining the particular

meaning of a term in the pertinent field, but an expert’s conclusory, unsupported assertions as to a

term’s definition are not helpful to a court. Id. Extrinsic evidence is “less reliable than the patent

and its prosecution history in determining how to read claim terms.” Id. The Supreme Court has

explained the role of extrinsic evidence in claim construction:

       In some cases, however, the district court will need to look beyond the patent’s
       intrinsic evidence and to consult extrinsic evidence in order to understand, for
       example, the background science or the meaning of a term in the relevant art during
       the relevant time period. See, e.g., Seymour v. Osborne, 11 Wall. 516, 546 (1871)
       (a patent may be “so interspersed with technical terms and terms of art that the
       testimony of scientific witnesses is indispensable to a correct understanding of its
       meaning”). In cases where those subsidiary facts are in dispute, courts will need to
       make subsidiary factual findings about that extrinsic evidence. These are the
       “evidentiary underpinnings” of claim construction that we discussed in Markman,
       and this subsidiary factfinding must be reviewed for clear error on appeal.

Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 331–32 (2015).

       B.      Departing from the Ordinary Meaning of a Claim Term

    There are “only two exceptions to [the] general rule” that claim terms are construed according

to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts as his own

lexicographer, or 2) when the patentee disavows the full scope of the claim term either in the


                                                6 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 7 of 29 PageID #: 1695



specification or during prosecution.” 2 Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362, 1365

(Fed. Cir. 2014) (quoting Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed.

Cir. 2012)); see also GE Lighting Solutions, LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir.

2014) (“[T]he specification and prosecution history only compel departure from the plain meaning

in two instances: lexicography and disavowal.”). The standards for finding lexicography or

disavowal are “exacting.” GE Lighting Solutions, 750 F.3d at 1309.

    To act as his own lexicographer, the patentee must “clearly set forth a definition of the

disputed claim term,” and “clearly express an intent to define the term.” Id. (quoting Thorner, 669

F.3d at 1365); see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear

“with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d at 1249.

    To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis

Corp. v. Boston Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at

1366 (“The patentee may demonstrate intent to deviate from the ordinary and accustomed meaning

of a claim term by including in the specification expressions of manifest exclusion or restriction,

representing a clear disavowal of claim scope.”). “Where an applicant’s statements are amenable

to multiple reasonable interpretations, they cannot be deemed clear and unmistakable.” 3M

Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013).




2
 Some cases have characterized other principles of claim construction as “exceptions” to the
general rule, such as the statutory requirement that a means-plus-function term is construed to
cover the corresponding structure disclosed in the specification. See, e.g., CCS Fitness, Inc. v.
Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).
                                               7 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 8 of 29 PageID #: 1696



       C.      Previous Constructions of Disputed Terms

               C-1.    Prior court constructions are entitled to reasoned deference.

    The “importance of uniformity in the treatment of a given patent” suggests a level of deference

to previous court constructions of disputed claim terms. See Finisar Corp. v. DirecTV Grp., Inc.,

523 F.3d 1323, 1329 (Fed. Cir. 2008) (quoting Markman v. Westview Instruments, Inc., 517 U.S.

370, 390 (1996)); Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 329 (2015) (noting that

“prior cases … sometimes will serve as persuasive authority”). While the “doctrine of stare decisis

does not compel one district court judge to follow the decision of another … previous claim

constructions in cases involving the same patent are entitled to substantial weight.” TQP Dev.,

LLC v. Intuit Inc., No. 2:12-CV-180-WCB, 2014 U.S. Dist. LEXIS 84057, at *21–22 (E.D. Tex.

June 20, 2014) (Bryson, J.).

               C-2.    In some instances, a party may be estopped from pursuing a claim
                       construction different from a prior court construction under the
                       equitable doctrine of issue preclusion.

    In some instances, previous court construction of a disputed term may trigger issue preclusion

and bind a party to a previous construction. Teva, 574 U.S. at 329 (“prior cases will sometimes be

binding because of issue preclusion”) (citing Markman, 517 U.S. at 391). “Issue preclusion

generally refers to the effect of a prior judgment in foreclosing successive litigation of an issue of

fact or law actually litigated and resolved in a valid court determination essential to the prior

judgment, whether or not the issue arises on the same or a different claim [for relief].” New

Hampshire v. Maine, 532 U.S. 742, 748–49 (2001). “Issue preclusion prohibits a party from

seeking another determination of the litigated issue in the subsequent action.” Soverain Software

LLC v. Victoria's Secret Direct Brand Mgmt., LLC, 778 F.3d 1311, 1315 (Fed. Cir. 2015) (quoting

State Farm Mut. Auto. Ins. Co. v. Logisticare Sols., LLC, 751 F.3d 684, 689 (5th Cir. 2014)). Issue

preclusion applies only if four conditions are met:

                                                8 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 9 of 29 PageID #: 1697



         First, the issue under consideration in a subsequent action must be identical to the
         issue litigated in a prior action. Second, the issue must have been fully and
         vigorously litigated in the prior action. Third, the issue must have been necessary
         to support the judgment in the prior case. Fourth, there must be no special
         circumstance that would render preclusion inappropriate or unfair.

State Farm, 751 F.3d at 689. Ultimately, issue preclusion is an “equitable doctrine” and the

“discretion vested in trial courts to determine when it should be applied is broad.” Nations v. Sun

Oil Co., 705 F.2d 742, 744 (5th Cir. 1983) (citing Parklane Hosiery Co., Inc. v. Shore, 439 U.S.

322, 331 (1979)).

III.     AGREED CONSTRUCTIONS

       The parties have agreed to constructions set forth in their Joint Patent Rule 4-5(d) Claim

Construction Chart (Dkt. No. 105). Based on the parties’ agreement, the Court will apply the

agreed constructions in this case.

IV.      PLAINTIFF’S MOTION TO STRIKE DEFENDANT’S MODIFIED PROPOSED
         CONSTRUCTIONS OF DISPUTED TERMS IS DENIED.

       Plaintiffs move the Court to strike Defendant’s proposed constructions for several terms,

including specifically the “computer circuit for …” term, and state as follows: Defendant did not

disclose its proposed constructions according to the claim-construction-discovery process set forth

in the Court’s Rules of Practice for Patent Cases (“Patent Rules”) and in the Docket Control Order

for this case (Dkt. No. 58). For example, Defendant originally proposed that the “computer circuit

for …” term should be construed simply as “the preamble is limiting.” Defendant proposed its

current construction of that term for the first time in its responsive claim-construction brief (Dkt.

No. 101), after Plaintiffs submitted their opening claim-construction brief addressing the original

proposal. The appropriate remedy for Defendant’s violation of the Court’s patent rules and

Docket Control Order is said to be to strike Defendant’s late-proposed construction of the

“computer circuit for …” term, and its arguments in support thereof. Dkt. No. 104; Dkt. No. 115.


                                                9 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 10 of 29 PageID #: 1698



     Defendant opposes the motion to strike, and states as follows: It is not uncommon for parties

 to modify claim-construction positions during the claim-construction proceeding as the actual

 issues in dispute sharpen through discussion and briefing. In this instance, Plaintiffs submitted in

 their opening brief a proposed construction for the “computer circuit for …” term that differed

 from its original position. Specifically, Plaintiffs originally maintained that the preamble of Claim

 50 of the ’488 Patent (the “computer circuit for …” term) is not limiting and does not need to be

 construed and then in their opening brief argued that the preamble is limiting, but only as to

 “computer circuit” which term does not need to be construed. Plaintiffs’ change in position focused

 the dispute on what it means for the preamble to be limiting. Defendant modified its construction

 to squarely identify the actual issue in dispute. Finally, Defendant offered to jointly move the Court

 to expand the page limit and time for Plaintiffs’ reply claim-construction brief. Plaintiffs declined,

 choosing instead to address Defendant’s modified proposal in the original time and page limits for

 the reply brief. Dkt. No. 112; Dkt. No. 117.

     The Court denies Plaintiffs’ motion to strike. It is important for parties to adhere to the

 schedule set forth in the Patent Rules and the Docket Control Order. In the current situation,

 however, allowing the parties’ modifications to their proposed constructions and the arguments in

 support thereof, rather than striking them, best “further[s] the goal of full, timely discovery [to]

 provide all parties with adequate notice and information with which to litigate their cases.” See

 Seven Networks, LLC v. Google LLC, No. 2:17-CV-00442-JRG, 2018 U.S. Dist. LEXIS 220233,

 at *7–8 (E.D. Tex. July 11, 2018).

     To begin, the Court notes that during briefing both parties modified their proposed

 construction of the “computer circuit for …” term. Specifically:




                                                10 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 11 of 29 PageID #: 1699



            •   Plaintiffs modified their construction from “the preamble is not limiting and thus

                no construction is necessary,” as provided under P.R. 4-3(a), to “except for the

                term ‘a computer circuit,’ the preamble phrase is not limiting,” as provided under

                P.R. 4-5(a). Dkt. No. 75-1 at 4–5; Dkt. No. 92 at 17.

            •   Defendant modified its construction from “[t]he preamble is limiting,” as

                provided under P.R. 4-3(a), to “[t]he preamble is limiting” and “‘[a] computer

                circuit for’ [means a] computer circuit actually programmed or equipped with

                hardware or software for,” as provided under P.R. 4-5(a). Dkt. No. 75-1 at 4–5;

                Dkt. No. 101 at 12.

 Thus, the modifications are related: Plaintiffs modified their construction to contend that the

 preamble is limiting regarding “a computer circuit for.” Defendant modified its construction to

 contend how “a computer circuit for” is limiting.

     The Court will consider all arguments and proposed constructions submitted in the briefing.

 The Court “has an independent obligation to determine the meaning of the claims, notwithstanding

 the views asserted by the adversary parties.” Exxon Chem. Patents, Inc. v. Lubrizol Corp., 64 F.3d

 1553, 1555 (Fed. Cir. 1995). Thus, claim construction is not simply “a matter of deciding which

 of the two parties offered the correct meaning of the claims.” Id. So simply striking Defendant’s

 (or Plaintiffs’) modified construction does not necessarily satisfy the Court’s obligation to properly

 construe the claims. Further, “[w]hen the parties raise an actual dispute regarding the proper scope

 of these claims, the court, not the jury, must resolve that dispute.” O2 Micro Int’l Ltd. v. Beyond

 Innovation Tech. Co., 521 F.3d 1351, 1360–63 (Fed. Cir. 2008). Again, simply striking

 Defendant’s modified construction threatens to leave a claim-scope issue for the jury. Notably,

 Defendant’s modified proposed construction appears to be a distillation of the dispute that may


                                                11 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 12 of 29 PageID #: 1700



 have been accomplished prior to briefing had Plaintiffs originally contended as they do in their

 brief, that “computer circuit for” in the preamble is limiting. And Plaintiffs had the opportunity,

 and Defendant’s agreement, to seek extra time and pages to address Defendant’s responsive

 modification in Plaintiffs’ reply brief. According to best practices, the parties should have

 crystallized their claim-scope disputes before claim-construction briefing began. That they did not

 appears to be the fault of both sides. Given this posture, it is “appropriate and necessary” for the

 Court to consider the full scope of the parties’ dispute over the “computer circuit for …” term.

 See Enerpol, LLC v. Schlumberger Tech. Corp., No. 2:17-CV-00394-JRG, 2018 U.S. Dist.

 LEXIS 229144, at *7–11 (E.D. Tex. Jan. 31, 2018).

         Accordingly, Plaintiffs’ Motion to Strike Defendant’s Previously Undisclosed and New or

 Substantially Modified Proposed Constructions is DENIED.

 V.        CONSTRUCTION OF DISPUTED TERMS

           A.     “computer circuit for processing computer graphics data coupled to a
                  computer system to operatively render simulated shadows in a multi-
                  dimensional simulated scene by performing steps comprising”

           Disputed Term 3               Plaintiffs’ Proposed            Defendant’s Proposed
                                            Construction                     Construction
     “computer circuit for          Except for the term “a            The preamble is limiting.
     processing computer graphics   computer circuit for,” the
     data coupled to a computer     preamble phrase is not            •   “a computer circuit for”
     system to operatively render   limiting.                             means “a computer circuit
     simulated shadows in a multi-                                        actually programmed or
     dimensional simulated scene •      No construction necessary         equipped with hardware
     by performing steps                for “a computer circuit           or software for”
     comprising”                        for.”

     •   ’488 Patent Claim 50



 3
   For all term charts in this order, the claims in which the term is found are listed with the term
 but: (1) only the highest-level claim in each dependency chain is listed, and (2) only asserted claims
 identified in the parties’ Joint Patent Rule 4-5(d) Claim Construction Chart (Dkt. No. 105) are
 listed.
                                                12 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 13 of 29 PageID #: 1701



     The Parties’ Positions

     Plaintiffs submit: The preamble of Claim 50 of the ’488 Patent “fails to provide any antecedent

 basis, or any life or vitality to the language in the body of the claims except for the term ‘a computer

 circuit.’” While the claim body itself clearly refers to a computer circuit, it does not expressly

 reference a computer circuit, thus the “computer circuit” of the preamble is limiting. The other

 aspects of the preamble, however, are statements of intended use rather than limitations. Dkt. No.

 92 at 17–18.

     Defendant responds: The “computer circuit” of Claim 50 is defined by the steps recited in the

 body of the claim, namely, the circuit “is specifically programmed to actually perform the recited

 steps.” The claim does not encompass circuits that are not in a state to perform the recited steps

 but could later be placed in a state to perform the steps. This is like an issue addressed by the Court

 in the Microsoft CC Order. Specifically, the Court there construed “at least one processor coupled

 to said memory and said output and operatively configured to [perform the recited steps]” in Claim

 11 of the ’488 Patent 4 to require “at least one processor coupled to said memory and said output

 and actually programmed or equipped with hardware or software to” perform the recited steps

 (quoting Microsoft CC Order at 48, Defendant’s emphasis). The “computer circuit” of ’488 Patent

 Claim 50, like the “processor” of ’488 Patent Claim 11, is “structured to produce a specific effect

 during operation.” The issue here is also like the issue presented by the preamble of Claim 27 of

 the ’488 Patent, which provides a “computer-readable medium … configured to … operatively

 render … by performing the steps of.” Plaintiffs agree that Claim 27’s preamble is limiting in its

 entirety. In fact, Plaintiffs previously represented to the Court in the Microsoft Case that the Claim



 4
   Defendant identifies Claim 11 of the ‘822 Patent. The claim identified in the Microsoft CC Order
 is Claim 11 of the ’488 Patent. Microsoft CC Order at 44. The same claim language appears in
 both Claim 11 of the ’822 Patent and Claim 11 of the ’488 Patent.
                                                 13 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 14 of 29 PageID #: 1702



 27 preamble is limiting “because the terms ‘configured to’ and ‘operatively render,’ in view of the

 specification and language in the body of the claim, function as a limitation.” (quoting Plaintiffs’

 Responsive Claim Construction Brief at 6 n.3, Microsoft Case (E.D. Tex. July 18, 2019), Dkt. No.

 107 at 11). On this representation, the Court adopted the limiting construction (citing Microsoft

 CC Order at 12, 52). The “computer circuit for …” preamble of ’488 Patent Claim 50, like the

 “computer readable medium … configured to” preamble of ’488 Patent Claim 27, “provide[s]

 structure to what would otherwise be a method claim.” Both preambles are limiting in their

 entirety. Dkt. No. 101 at 12–17.

     In addition to the claims themselves, Defendant cites the following intrinsic evidence to

 support its position: ’822 Patent fig.4, col.9 ll.28–44.

     Plaintiff replies: The plain and ordinary meaning of “computer circuit for” performing

 functions does not require that the circuit is “actually programmed or equipped with hardware or

 software for” performing the function. And nothing in the ’488 Patent justifies straying from this

 plain and ordinary meaning to import limitations from the exemplary embodiments. The preamble

 of ’488 Patent Claim 50 is distinct from the language of ’488 Patent Claim 11 addressed in the

 Microsoft CC Order. Specifically, the Court’s construction of Claim 11 hinged on the phrase

 “operatively configured to,” which is not present in Claim 50. Finally, Defendant’s construction

 contradicts the claim language. Specifically, the claim requires the circuit “receive” data from an

 outside source and that computer graphics data is “coupled” to a computer system. Defendant’s

 requirement that the circuit be “actually programmed” means that the circuit would not need to

 receive data or that the data is coupled to the computer system. Dkt. No. 103 at 5–9.




                                                14 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 15 of 29 PageID #: 1703



     Plaintiff cites further extrinsic evidence to support its position: IPR Petition 5 at 12–13

 (Plaintiff’s Ex. 1, Dkt. No. 103-1 at 15–16).

     Analysis

     The issue in dispute appears to distill to whether the “computer circuit for” performing the

 recited function is necessarily configured to perform the function or rather may simply be

 configurable to perform the function. The circuit is configured to perform the recited function— it

 is structurally in a state to perform the recited function as opposed to being in a state from which

 it may receive instructions which in turn configure the circuit to perform the function.

     The preamble is limiting as it is essential to a proper understanding of Claim 50. The claim

 itself provides significant context for understanding the role and meaning of the preamble. The

 claim provides (with emphasis added):

           50. A computer circuit for processing computer graphics data coupled to a
          computer system to operatively render simulated shadows in a multi-
          dimensional simulated scene by performing steps comprising:
           (a) receiving observer data of a simulated multi­dimensional scene;
           (b) receiving lighting data associated with a plurality of simulated light sources
             arranged to illuminate said scene, said lighting data including light image
             data;
           (c) for each of said plurality of light sources, comparing at least a portion of
             said observer data with at least a portion of said lighting data to determine if
             a modeled point within said scene is illuminated by said light source and
             storing at least a portion of said light image data associated with said point
             and said light source;
           (d) combining at least a portion of said light image data with said observer
             data; and
           (e) transmitting resulting image data for display on a computer screen.

 Giving the preamble interpretive effect, a plain reading of the claim indicates: (1) that it is directed

 to structure (the “computer circuit”), (2) the circuit structure is defined by the function it performs



 5
  Petition for Inter Partes Review of U.S. Patent No. 7,061,488, Sony Interactive Entertainment
 LLC v. Infernal Technology, LLC and Terminal Reality, Inc., IPR2020-00711 (P.T.A.B. Mar. 30,
 2020), Paper No. 1.
                                                 15 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 16 of 29 PageID #: 1704



 (it is “for processing computer graphics data … to operatively render simulated shadows in a multi-

 dimensional simulated scene”), and (3) the claim provides the objectives and operations of the

 circuit (an algorithm) in the body of the claim. Without giving effect to the preamble, the claim is

 directed to a series of process steps. Without giving full effect to the preamble, i.e., by giving effect

 only to the “computer circuit” in the preamble, the claim is directed to a circuit performing the

 steps recited in the body of the claim rather than to a structure-defining algorithm. In other words,

 failing to give effect to the preamble suggests that Claim 50 is directed to either a process or to

 a circuit performing steps. Either interpretation would suggest that a claim that plainly

 appears to be directed to structure might instead be directed to a process or to a circuit performing

 process steps. Such understanding would improperly invoke issues related to mixing statutory

 classes of claims. IPXL Holdings, LLC v. Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir.

 2005). Ultimately, to properly understand the claim as structure, the claim body must be

 interpreted in the context of the full preamble. Thus, the preamble is limiting. See Catalina

 Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed. Cir. 2002) (“when the

 preamble is essential to understand limitations or terms in the claim body, the preamble limits

 claim scope”).

     The “computer circuit for processing computer graphics data coupled to a computer system

 to operatively render simulated shadows in a multi-dimensional simulated scene” is in a state to

 perform the recited function, by performing the steps set forth in the body of the claim. The Court

 agrees with Defendant that this presents a substantially similar issue to that presented by Claim

 11 of the ’488 Patent as addressed by the Court in the Microsoft CC Order. While much of the

 analysis there focused on the “operatively configured to” language of Claim 11, the Court also

 relied on Federal Circuit precedent directed to interpretation of “memory for [performing a

 function]” and “central processing unit (CPU) capable of [performing functions].” Microsoft CC



                                                 16 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 17 of 29 PageID #: 1705



 Order at 44–48 (citing Typhoon Touch Techs. v. Dell, Inc., 659 F.3d 1376, 1380–81 (Fed. Cir.

 2011) and Nazomi Communs., Inc. v. Nokia Corp., 739 F.3d 1339, 1344–45 (Fed. Cir. 2014)).

 Neither Typhoon nor Nazomi hinge on “operatively configured to” or “configured to” claim

 language. Both support Defendant’s position here.

     In Typhoon, the Federal Circuit addressed the meaning of “memory for storing” in the

 following claim:

           12. A portable, keyboardless, computer comprising:
           an input/output device for displaying inquiries on a touch-sensitive screen, said
             screen configured for entry of responses to said inquiries;
           a memory for storing at least one data collection application configured to
             determine contents and formats of said inquiries displayed on said screen;
           a processor coupled to said memory and said input/output device for executing
             said data collection application;
           an application generator for generating said data collection application and for
             creating different functional libraries relating to said contents and said
             formats displayed on said screen, said application generator further
             comprising means for cross-referencing responses to said inquiries with
             possible responses from one of said libraries; and
           a run-time utility operating in conjunction with said processor to execute said
             application and said libraries to facilitate data collection operations.

 Typhoon, 659 F.3d at 1379–80 (italic emphasis is in original, bold emphasis added). The Federal

 Circuit rejected that the “memory for storing at least one data collection application” means simply

 that the “memory is capable of being configured to store data collection applications.” Id. at 1380.

 Typhoon invoked precedent governing claiming structure through recitation of function (without

 invoking 35 U.S.C. § 112, ¶ 6) and held that the structure defined by function “must be ‘capable’

 of performing the recited function, not that it might later be modified to perform that function.” Id.

     In Nazomi, the Federal Circuit addressed the meaning of “central processing unit (CPU)

 capable of executing a plurality of instruction sets” in the following claim:




                                                17 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 18 of 29 PageID #: 1706



               48. A central processing unit (CPU) capable of executing a plurality of
          instruction sets comprising:
            an execution unit and associated register file, the execution unit to execute
              instructions of a plurality of instruction sets, including a stack-based and a
              register-based instruction set;
            a mechanism to maintain at least some data for the plurality of instruction sets
              in the register file, including maintaining an operand stack for the stack-
              based instructions in the register file and an indication of a depth of the
              operand stack;
            a stack control mechanism that includes at least one of an overflow and
              underflow mechanism, wherein at least some of the operands are moved
              between the register file and memory; and
            a mechanism to generate an exception in respect of selected stack-based
              instructions.

 Nazomi, 739 F.3d at 1343–44 (italic emphasis is in original, bold emphasis added). The Federal

 Circuit distinguished between a CPU “capable of” performing functions and one that is

 “programmable” or “capable of being modified” to perform the functions. Id. at 1344–45.

     As instructed in Typhoon and Nazomi, a structural claim element that is defined by the

 function it performs—rather than a function it might be modified or programmed to perform—

 must be in a state capable of performing the function.

     The Court rejects Plaintiffs’ argument that it would be improper to require the circuit be

 “actually programmed” to perform the recited steps because “receiving” data is set forth in the

 steps in the claim body and data is “coupled” to a computer system according to the preamble. To

 begin, the court understands that it is the circuit that is coupled to the computer system according

 to the preamble. There is no description in the ’488 Patent of data being coupled to a system.

 Rather, the patent describes coupling as a connection between structures rather than between a

 structure and information (data). ’488 Patent col.4 ll.14–16 (“[a]t least one processor is coupled to

 the memory and the display screen”). In Claim 50, two structures, the “computer circuit” and the

 “computer system,” are coupled. The “computer graphics data,” “observer data,” and “lighting

 data” are plainly data that is manipulated by the circuit, this is not data that programs or modifies


                                               18 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 19 of 29 PageID #: 1707



 the circuit. Specifically, the claim recites “receiving observer data,” “receiving lighting data,”

 “comparing at least a portion of said observer data with at least a portion of said lighting data,”

 “combining at least a portion of said light image data with said observer data,” and “transmitting

 resulting image data for display on a computer screen.” The Court does not understand the claim,

 or Defendant’s proposed construction, to require the data that the circuit is capable of “receiving,”

 “comparing,” “combining,” or “transmitting” is programmed within the circuit. Rather, the circuit

 must be in a state to perform the “receiving,” “comparing,” “combining,” and “transmitting”

 recited in the claim.

     Ultimately, the computer circuit must be “actually programmed or equipped with hardware or

 software for” performing the recited function, which is “processing computer graphics data … to

 operatively render simulated shadows in a multi-dimensional simulated scene” according to the

 algorithm set forth in the body of the claim. As set forth above, the “computer circuit” is

 necessarily capable of performing the recited function under Typhoon and Nazomi. And the ’488

 Patent explains that the “improved methods and arrangements of the present invention can be

 implemented in hardware and/or software.” ’488 Patent col.4 ll.41–42; see also, id. at col.9 ll.31–

 33 (“the following exemplary pseudocode can be implemented in either hardware o[r] software”).

     Accordingly, the Court holds that the preamble of Claim 50 of the ’488 Patent is limiting in

 its entirety and construes the preamble as follows:

            •   “computer circuit for processing computer graphics data coupled to a computer

                system to operatively render simulated shadows in a multi-dimensional simulated

                scene by performing steps comprising” means “computer circuit, actually

                programmed or equipped with hardware or software for processing computer

                graphics data, that is coupled to a computer system to operatively render



                                               19 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 20 of 29 PageID #: 1708



                  simulated shadows in a multi-dimensional simulated scene by performing steps

                  comprising.”

              •   This construction does not require that the “data” which is received in limitations

                  (a) and (b) already be in the computer.

         B.       The Preambles of Claim 1 of the ’822 Patent and Claims 1 and 11 of the ’488
                  Patent

         Disputed Term                   Plaintiffs’ Proposed            Defendant’s Proposed
                                            Construction                     Construction
  “shadow rendering method           The preamble is not limiting.    The preamble is limiting.
  for use in computer system,
  the method comprising the
  steps of”

  •   ’822 Patent Claim 1
  “A shadow rendering method, The preamble is not limiting.           The preamble is limiting.
  the method comprising the
  steps of”

  •   ’488 Patent Claim 1
  “An arrangement configured         The preamble is not limiting.    The preamble is limiting.
  to render shadows in a
  simulated multidimensional
  scene, the arrangement
  comprising”

  •   ’488 Patent Claim 11

      Because the parties’ arguments and proposed constructions with respect to these terms are

 related, the Court addresses the terms together.

      The Parties’ Positions

      Plaintiffs submit: The issue of whether the preambles of Claim 1 of the ’822 Patent and Claims

 1 and 11 of the ’488 Patent are limiting was addressed by the Court in the Microsoft CC Order and

 the Crytek CC Order. As the Court there held, and for the reasons there set forth by the Court, the

 preambles are not limiting (citing Microsoft CC Order at 15–17). Dkt. No. 92 at 15–17.

                                                20 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 21 of 29 PageID #: 1709



     Defendant responds: “[T]he Court’s prior order suggests that it failed to fully appreciate the

 essential nature of Plaintiffs’ invention.” Specifically, the invention is directed squarely to

 “shadow rendering.” This “shadow rendering” aspect of the invention does not appear in the claims

 at issue outside of the preamble; thus, the claim bodies are “seemingly directed to rendering any

 scene, not necessarily one that includes shadows.” Because the bodies do not capture the essential

 shadow-rendering aspect of the invention, the preambles are necessarily limiting. The Court

 previously failed to consider the purpose of the invention, as stated in the Asserted Patents, and

 misinterpreted disclosure of simulation of lighting data apart from the “context of the claim

 limitations that require receiving and comparing observer and lighting data to determine if a region

 is illuminated or not.” Dkt. No. 101 at 17–24.

     In addition to the claims themselves, Defendant cites the following intrinsic evidence to

 support its position: ’822 Patent col.1 ll.57–63, col.2 ll.35–56, col.2 l.65 – col.3 l.3, col.3 l.64 –

 col.4 l.2, col.5 ll.28–29, col.5 ll.32–39, col.7 ll.49–53, col.8 ll.57–67, col.9 ll.3–5, col.9 l.66 –

 col.10 l.4, col.10 ll.24–29, col.10 ll.38–40, col.10 l.59 – col.11 l.13, col.11 ll.20–43.

     Plaintiff replies: Defendant has not shown that the Court’s previous rulings on this issue are

 wrong, and the Court here should defer to the previous decisions. Dkt. No. 103 at 9–11.

     Analysis

     The issue in dispute distills to whether the preambles’ recitation of “shadow rendering” or

 “render shadows” should be construed to require the claims to render shadows. They should not.

     This issue is essentially the same issue as addressed by the Court in the Microsoft CC Order

 and the Crytek CC Order and by the U.S. District Court for the Northern District of Texas in the

 Activision CC Order. See Microsoft CC Order at 12–17; Crytek CC Order at 12–17; Activision




                                                21 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 22 of 29 PageID #: 1710



 CC Order at 12–17. In the Microsoft, Crytek, and Activision cases, the courts held that the

 preambles are not limiting, noting the following:

        Here, the bodies of the claims at issue capture the key aspects of the invention
        without reference to the preambles and therefore are more akin to the claim
        addressed in Georgetown [Rail Equip. Co. v. Holland L.P., 867 F.3d 1229 (Fed.
        Cir. 2017)] than the claim addressed in Corning [Glass Works v. Sumitomo Elec.
        U.S.A., Inc., 868 F.2d 1251 (Fed. Cir. 1989)]. The Asserted Patents are directed to
        technology for “rendering lighting and shadows in computer graphic simulations.”
        ’822 Patent col.1 ll.7–9; see also, id. at col.3 ll.6–17 (“improved lighting and
        shadowing methods and arrangements are provided… [that] allow for multiple light
        sources to be modeled”). This is accomplished by accumulating light data for lit
        objects in the scene of the simulation. See, e.g., id. at col.3 ll.25–30. The technology
        may be used for rendering shadows as well as other lighting effects. For example,
        it “can also be used to simulate dynamically changing light sources, interrupted
        light beams, reflected light beams, and/or projected light images, such as, for
        example, motion picture, video, animation, and computer graphics images.” Id. at
        col.3 l.64 – col.4 l.2; see also, id. at col.10 l.63 – col.11 l.13 (noting that the
        invention may be used, e.g., “to simulate light that is reflected from changing
        surfaces, … [and] an animation, motion picture or similar video image that is
        projected”). In other words, there are a variety of intended uses for the invention.
        As in the Georgetown claim, the preambles here recite the primary intended use of
        the invention, namely, shadow rendering, but do not recite an essential feature of
        the invention. As the claims at issue here include bodies that define structurally
        complete inventions, the preambles each represent a nonlimiting statement of
        intended use.

 See Microsoft CC Order at 17.

     The Court is not persuaded by Defendant’s argument and evidence that the Microsoft CC

 Order, the Crytek CC Order, and the Activision CC Order are incorrect. Thus, the Court reiterates

 the ruling and reasoning set forth in those orders and rejects Defendant’s arguments that the

 preambles of Claim 1 of the ’822 Patent and Claims 1 and 11 of the ’488 Patent are limiting.

     Specifically, the Court rejects that “shadow rendering” is an essential feature of the invention

 such that shadows must be rendered else the claims are not satisfied, even if all the limitations

 expressed in the bodies of the claims are satisfied—either for infringement or invalidity. The Court

 again notes that as set forth in the Asserted Patents, the “invention relates to computer graphics

 and, more particularly, to improved methods and arrangements for use in rendering lighting and
                                                22 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 23 of 29 PageID #: 1711



 shadows in computer graphic simulations.” ’488 Patent col.1 ll.10–14 (emphasis added). Indeed,

 the patents are entitled “Lighting and Shadowing Methods and Arrangements for Use in Computer

 Graphic Simulations.” Id., at [54] (emphasis added). And as the Court stated in the Microsoft CC

 Order, the Asserted Patents teach:

        In accordance with other embodiments of the present invention, the above method
        can also be used to simulate dynamically changing light sources, interrupted light
        beams, reflected light beams, and/or projected light images, such as, for example,
        motion picture, video, animation, and computer graphics images. This can be
        accomplished, for example, by having at least a portion of the source color data
        being selectively controlled source color data, which can be changed over a period
        of time.

 ’488 Patent col.3 l.66 – col.4 l.7. In other words, the patents are expressly not limited to only

 rendering shadows.

      Accordingly, the Court determines that the preambles of Claim 1 of the ’822 Patent and of

 Claims 1 and 11 of the ’488 Patent are not limiting.

        C.      “computer-readable medium carrying at least one set of computer
                instructions”

         Disputed Term                Plaintiffs’ Proposed              Defendant’s Proposed
                                          Construction                       Construction
  “computer-readable medium       no construction necessary         any medium that is computer
  carrying at least one set of                                      readable for carrying at least
  computer instructions”                                            one set of computer
                                                                    instructions, including but not
  •   ’488 Patent Claim 27                                          limited to: (1) a removable
                                                                    media associated with a
                                                                    computer system or (2) a data
                                                                    communications link or
                                                                    network over which computer
                                                                    implemented instructions
                                                                    and/or data are carried


      The Parties’ Positions

      Plaintiffs submit: The term “computer-readable medium” is a well-known phrase that does

 not require construction to be understood. Dkt. No. 92 at 19–22.

                                              23 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 24 of 29 PageID #: 1712



       In addition to the claims themselves, Plaintiffs cite the following intrinsic and extrinsic

 evidence to support their position: Intrinsic evidence: ’822 Patent col.4 ll.42–49, col.6 ll.10–15.

 Extrinsic evidence: MPEP 6 § 2111.05(III).

       Defendant responds: The Asserted Patents provide two examples of a computer-readable

 medium: “a removable media associated with a computer system” and “a data communications

 link or network over which computer implemented instructions and/or data are carried” (quoting

 ’822 Patent col.4 ll.45–49). “[A] plain and ordinary meaning [construction]… that does not include

 the expressly recited ‘computer-readable medium’ described in the specification would be

 incorrect.” Plaintiffs’ argument suggests that Plaintiffs contends only the “removable media”

 example to be within the scope of “computer-readable medium.” Dkt. No. 101 at 24–29.

       In addition to the claims themselves, Defendant cites the following intrinsic evidence to

 support its position: ’822 Patent col.4 ll.45–49.

       Plaintiff replies: The examples of computer-readable media set forth in the Asserted Patents

 are not limiting and should therefore not be included in an instruction. Dkt. No. 103 at 11–12.

       Plaintiff cites further extrinsic evidence to support its position: IPR Petition at 12–13

 (Plaintiff’s Ex. 1, Dkt. No. 103-1 at 15–16).

       Analysis

       The issue in dispute appears to be whether “computer-readable medium” should be rewritten

 to expressly recite examples. It should not.

       There does not appear to be any fundamental dispute as to whether the examples of computer-

 readable media set forth in the Asserted Patents fall within the scope of the “computer-readable

 medium” recited in the claims. In fact, Plaintiffs expressly acknowledged such at the hearing.



 6
     Manual of Patenting Examining Procedure.
                                                 24 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 25 of 29 PageID #: 1713



 Thus, there is no “actual dispute” that the Court must resolve as a matter of claim construction. O2

 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1360 (Fed. Cir. 2008). And the

 Court is sensitive to the risk of improperly limiting the claims by including examples in a

 construction. On balance, the Court is not convinced that including examples of computer-readable

 media in the construction will clarify rather than confuse claim scope.

      Accordingly, the Court rejects Defendant’s proposed construction and determines that

 “computer-readable medium carrying at least one set of computer instructions” has its plain and

 ordinary meaning without the need for further construction. The plain and ordinary meaning

 includes the examples of computer-readable media set forth in the Asserted Patents.

        D.      “observed red-green-blue value” and “observed z-buffer value”

           Disputed Term                 Plaintiffs’ Proposed          Defendant’s Proposed
                                            Construction                    Construction
  “observed red-green-blue value”     no construction necessary     the red-green-blue value as
                                                                    viewed from the observer’s
  •   ’822 Patent Claim 3                                           perspective
  •   ’488 Patent Claims 3, 13, 29
  “observed z-buffer value”           no construction necessary     the z-buffer value as viewed
                                                                    from the observer’s
  •   ’822 Patent Claim 3                                           perspective
  •   ’488 Patent Claims 3, 13, 29

      Because the parties’ arguments and proposed constructions with respect to these terms are

 related, the Court addresses the terms together.

      The Parties’ Positions

      Plaintiffs submit: These terms are easily understood without construction. The use of the

 phrase “as viewed from the observer’s perspective” in Defendant’s proposed constructions

 changes the plain and ordinary meanings of these terms. The phrase is unnecessary in the

 construction given the agreed constructions of “observer data” terms which clarify that “observer

 data is at a minimum, data ‘as viewed from the observer’s perspective.’” Dkt. No. 92 at 22–25.

                                               25 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 26 of 29 PageID #: 1714



     Defendant responds: Each of these terms refers to a subset of “observer data” and therefore

 “must be data as viewed from the observer’s perspective” (quoting Dkt. No. 92 at 24). Plaintiffs

 appear to agree and the agreement should “be memorialized in the Court’s construction.” Dkt. No.

 101 at 29–30.

     In addition to the claims themselves, Defendant cites the following intrinsic evidence to

 support its position: ’822 Patent fig.3, col.7 ll.4–14, col.8 ll.39–41.

     Plaintiff replies: These terms do not need to be construed to be understood. If the Court deems

 a construction necessary, then the perspective should be “an observer’s perspective” rather than

 “the observer’s perspective.” Dkt. No. 103 at 12–13.

     Analysis

     The issue in dispute appears to be whether the observer’s perspective of “observed red-green-

 blue value” and “observed z-buffer value” is the same observer’s perspective of the “observed

 color data” and the “observed depth data” within which the “observed red-green-blue value” and

 “observed z-buffer value” are respectively include. It is. In fact, the parties agreed on this at the

 hearing.

     The claims themselves provide significant context that informs the meaning of these terms.

 For example, Claim 3 of the ’822 Patent, and its dependency antecedent claims, provide as follows

 (with emphasis added):

             1. A shadow rendering method for use in a computer system, the method
            comprising the steps of:
             providing observer data of a simulated multi-dimensional scene;
             providing lighting data associated with a plurality of simulated light sources
               arranged to illuminate said scene, said lighting data including light image
               data;
             for each of said plurality of light sources, comparing at least a portion of said
               observer data with at least a portion of said lighting data to determine if a
               modeled point within said scene is illuminated by said light source and



                                                 26 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 27 of 29 PageID #: 1715



            storing at least a portion of said light image data associated with said point
            and said light source in a light accumulation buffer; and then
           combining at least a portion of said light accumulation buffer with said
            observer data; and
           displaying resulting image data to a computer screen.

           2. The method as recited in claim 1, wherein said observer data includes
          observed color data and observed depth data associated with a plurality of
          modeled polygons within said scene as rendered from an observer’s perspective.

           3. The method as recited in claim 2, wherein said plurality of modeled
          polygons within said scene are associated with at least one pixel on said
          computer screen, such that said observed color data includes an observed red-
          green-blue value for said pixel and said observed depth data includes an
          observed z-buffer value for said pixel.

 Both the “observed red-green-blue value” and “the observed z-buffer value” are components of

 the “observed color data” and the “observed depth data,” respectively, as set forth in Claim 3. And

 the “observed color data” and the “observed depth data” are tied to “an observer’s perspective” as

 set forth in Claim 2. Claims 2, 12, and 28 of the ’488 Patent provide context like Claim 2 of the

 ’822 Patent. From this, the Court understands the “observed red-green-blue value” and “the

 observed z-buffer value” are tied to the same observer’s perspective as for the “observed color

 data” and the “observed depth data.”

     Accordingly, the Court construes these terms as follows:

            •   “an observed red-green-blue value” means “a red-green-blue value as viewed

                from the observer’s perspective” and

            •   “an observed z-buffer value” means “a z-buffer value as viewed from the

                observer’s perspective.”




                                              27 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 28 of 29 PageID #: 1716



         E.     “transmitting resulting image data for display on a computer screen”

         Disputed Term                  Plaintiffs’ Proposed               Defendant’s Proposed
                                            Construction                        Construction
  “transmitting resulting image     no construction necessary          transmitting for presentation
  data for display on a                                                to a user the image data
  computer screen”                  alternatively,                     resulting from combining at
                                    • transmitting for                 least a portion of the light
  •   ’488 Patent Claim 50              presentation to a user the     image data with the observer
                                        image data resulting from      data for display on a
                                        combining at least a           computer screen
                                        portion of the stored light
                                        image data with the
                                        observer data for display
                                        on a computer screen

      The Parties’ Positions

      Plaintiffs submit: The meaning of “transmitting resulting image data for display on a computer

 screen” is plain without construction. Defendant’s proposed construction “provides only confusion

 and not clarification.” Notably, ’488 Patent Claim 50 plainly expresses that the “resulting image

 data” that is transmitted refers to the data resulting from “combining at least a portion of said stored

 light image data with said observer data.” Dkt. No. 92 at 29–31.

      Defendant responds: The term should be construed to clarify that the “resulting image data”

 is in fact the image data resulting from “combining at least a portion of said light image data with

 said observer data.” In fact, Plaintiffs’ agreed to such a clarifying construction for similar language

 (“outputting resulting image data”) in Claims 1 and 27 of the ’488 Patent and the Court previously

 construed that language as “outputting for presentation to a user the image data resulting from

 combining at least a portion of the light accumulation buffer with the observer data” (quoting EA

 CC Order at 39). Dkt. No. 101 at 30–32.

      Plaintiff replies: The “light image data” that is combined with the observer data is that stored

 according to the “storing at least a portion of said light image data associated with said point and


                                                 28 / 29
Case 2:19-cv-00248-JRG Document 125 Filed 06/08/20 Page 29 of 29 PageID #: 1717



 said light source” step recited in the claim. If the Court construes “transmitting resulting image

 data for display on a computer screen,” it should clarify this aspect of the claim. Dkt. No. 103 at

 13–14.

       Analysis

       The issue in dispute appears to distill to whether the “resulting image data” that is transmitted

 is necessarily the image data that results from combining stored lighting image data with observer

 data. At the hearing the parties agreed that the “resulting image data” is the product of combining

 stored lighting image data with observer data and agreed to the construction set forth below.

       Accordingly, the Court construes this term as follows:

              •   “transmitting resulting image data for display on a computer screen” means

                  “transmitting the image data resulting from combining at least a portion of the

                  stored light image data with the observer data for display on a computer screen.”
 .
 VI.      CONCLUSION

       The Court adopts the constructions above for the disputed and agreed terms of the Asserted

 Patents. Furthermore, the parties should ensure that all testimony that relates to the terms addressed

 in this Order is constrained by the Court’s reasoning. However, in the presence of the jury the

 parties should not expressly or implicitly refer to each other’s claim construction positions and

 should not expressly refer to any portion of this Order that is not an actual construction adopted

 by the Court. The references to the claim construction process should be limited to informing the

 jury of the constructions adopted by the Court.
           SIGNED this 3rd day of January, 2012.
           SIGNED this 7th day of June, 2020.




                                                           ____________________________________
                                                           ROY S. PAYNE
                                                           UNITED STATES MAGISTRATE JUDGE
                                                 29 / 29
